Oliver, Chief Judge:
The above-enumerated appeal for reap-praisement has been submitted for decision on stipulation of counsel for the parties, on the basis of which I find that cost of production, as defined in section 402a(f), Tariff Act of 1930, as amended by Customs *338Simplification Act of 1956, is the proper basis for the determination of the values of the perfumes involved and that such values are the appraised unit values, less 2.041 per centum, plus the cost of packing at $5 per case.
Judgment will issue accordingly.